 

[image_001.jpg] 

 

 

August 29, 2013

 

 

Vince Vellardita

Bridgeport Enterprises
2701 Gulf Boulevard
Indian Rocks Beach, Florida 33785

 

Re: Seven Arts Entertainment Inc.

 

Dear Vince:

 

The purpose of this letter is to confirm the agreement between you (“VV”) and
Seven Arts Entertainment Inc. (“SAE”):

 

1. The Employment Agreement dated August 15, 2013 between SAE and VV
(Agreement”) and its Term shall terminate by mutual consent effective June 30,
2013. From and after that date neither SAE nor VV shall have any claims for
monies or otherwise arising out of the Agreement. The Agreement will remain in
full force and effect with respect to the performance by VV during the Term of
the Agreement, including inter alia indemnity, confidentiality and similar
provisions of the Agreement. VV’s resignation from the Board of Directors of SAE
shall be effective as of the date that VV executes this letter of amendment

 

2. SAE will issue to VV on complete execution hereof $40,000 in newly issued
common stock of SAE, with a restrictive legend under Rule 144. To the extent
that the value of the restricted shares are less than $40,000 when sold by VV
then SAE shall issue additional shares to make up any shortfall. VV shall have
no further claim for salary, compensation or benefits pursuant to the Agreement.

 

3. VV will own all capital stock of Seven Arts Music and Television (“SAMT”) and
may (as between VV and SAE) retain all monies collected by SAMT. You agree to
change the name from SAMT to a name that does not included SAE’s trademark
“Seven Arts.”

 

4. VV hereby resigns as a director and chairman of SAE effective on execution
hereof.

 

5. VV or its designee will appoint SAE as an agent to license of the television
series “AJ Time Traveler” pursuant to a customary distribution agreement subject
to good faith negotiation with standard industry parameters. The terms of the
agency shall be two years with a commission of 25% to VV of actual collections,
whenever such collections are made. VV shall have approval of any cost incurred
by SAE above $5,000 in relation to the licensing of “AJ Time Traveler”.

 

 



Seven Arts Entertainment Inc.

8439 Sunset Blvd., Suite 402

Los Angeles, CA 90069

Tel: (323) 372-3080 - Direct Email: phoffman@7artspictures.com



 

 





Vince Vellardita

August 23, 2013

Page 2

 

 

 

 

This letter shall be deemed an amendment of the Agreement. Please confirm your
agreement to the terms hereof.

 

  Very truly yours,           /s/ Kate. Hoffman   Interim CEO

 

 

 

AGREED AND ACCEPTED

 

/s/ Vince Vellardita

 



 



Seven Arts Entertainment Inc.

8439 Sunset Blvd., Suite 402

Los Angeles, CA 90069

Tel: (323) 372-3080 - Direct Email: phoffman@7artspictures.com

 

